Exhibit 10.47

AMBAC FINANCIAL GROUP, INC. 1997 EQUITY PLAN

AMENDED AND RESTATED

DEFERRED COMPENSATION SUB-PLAN FOR

ELIGIBLE SENIOR OFFICERS

Effective as of October 26, 1999

As Amended through October 22, 2007



--------------------------------------------------------------------------------

Ambac Financial Group, Inc.

Deferred Compensation Sub-Plan

For Eligible Senior Officers

Page 2 of 10

 

AMBAC FINANCIAL GROUP, INC. 1997 EQUITY PLAN —

DEFERRED COMPENSATION SUB-PLAN FOR

ELIGIBLE SENIOR OFFICERS

AMBAC FINANCIAL GROUP, INC., a Delaware corporation (the “Company”), adopts the
Ambac Financial Group, Inc. 1997 Equity Plan - Deferred Compensation Sub-Plan
for Eligible Senior Officers (the “Plan”), effective as of October 26, 1999. The
Plan provides for selected officers of the Company the opportunity to elect to
defer a portion of their annual cash bonus in the form or restricted stock units
awarded under the Ambac Financial Group, Inc. 1997 Equity Plan (the “Equity
Plan”).

 

1. Definitions

For purposes of the Plan, unless defined below, the definitions set forth in the
Equity Plan are applicable to the Plan.

“Account Value” means the amount reflected on the books and records of the
Company as the value of a Participant’s Deferred Compensation Account at any
date of determination, as determined in accordance with this Plan.

“Beneficiary” or “Beneficiaries” means a person or other entity designated by a
Participant on a Beneficiary Designation Form to receive shares delivered in
settlement of a Participant’s RSUs in the event of the Participant’s death.

“Beneficiary Designation Form” means a document, in form approved by the
Committee, to be used by Participants to name their respective Beneficiaries.

“Deferral Election” means the election of a Participant, made in accordance with
the terms and conditions of the Plan, to defer all or a portion of his/her
Eligible Compensation for a Deferral Year.

“Deferral Election Form” means a document, in form approved by the Committee,
pursuant to which a Participant makes a Deferral Election.

“Deferral Year” means the calendar year, starting with calendar year 1999. If an
individual becomes eligible to participate in the Plan after the commencement of
a Deferral Year, the Deferral Year for the individual shall be the remainder of
such Deferral Year starting from the first day after the individual submits a
Deferral Election for such Deferral Year. (By way of illustration, if an
individual first becomes eligible to participate in the Plan on May 1, 2008 and
submits a Deferral Election on May 15, 2008, the initial Deferral Year for such
individual will be the period May 18, 2008 through December 31, 2008.).



--------------------------------------------------------------------------------

Ambac Financial Group, Inc.

Deferred Compensation Sub-Plan

For Eligible Senior Officers

Page 3 of 10

 

“Deferred Compensation Account” means a bookkeeping record established for each
Participant. A Deferred Compensation Account is established only for purposes of
recording and valuing RSUs awarded to a Participant, including additional RSUs
resulting from dividend equivalents, and not to segregate assets or to identify
assets that may be settle the Company’s obligations to a Participant under the
Plan.

“Election Date” means a date during the year preceding the beginning of the
Deferral Year that is designated by the Company as the deadline for Deferral
Election relating to such Deferral Year.

“Eligible Compensation” means the cash portion of such Participant’s bonus for
the relevant Deferral Year (it being understood that the amount of such bonus
may not be determined until after the end of the relevant Deferral Year).

“Eligible Officer” means a senior officer of the Company or a Participating
Subsidiary who is eligible to participate in the Plan pursuant to Section 4(b).

“Employer” means the Company or a Participating Subsidiary, as the case may be,
that employs an Eligible Officer.

“Participant” means an Eligible Officer who participates in the Plan pursuant to
Section 4.

“Participating Subsidiary” means any Subsidiary that has, by resolution of its
board of directors, agreed to participate in the Plan with respect to, and to be
responsible for the amounts under the Plan owed to, Eligible Officers who are
employed by it.

“Restricted Stock Unit.” A restricted stock unit ( or “RSU”) represents the
right to receive one share of Common Stock, subject to the terms and conditions
of the applicable award, including applicable vesting requirements.

“Retirement” means the voluntary termination of a Participant’s employment by
the Participant at age 55 or older after at least five years of continuous
service with the Company and its Subsidiaries (including service with a
corporation or other entity acquired by the Company).

“Section 409A” means Section 409A of the Code.

“Separation from Service” means either (i) the termination of a Participant’s
employment with the Company and its affiliates, provided that such termination
of employment meets the requirements of a separation of service determined using
the default provisions set forth in Treasury Regulation §1.409A-(1)(h) or the
successor provision thereto or (ii) such other date that constitutes a
separation from service with the Company and its affiliates meeting the
requirements of the default provisions set forth in Treasury Regulation
§1.409A-(1)(h) or the



--------------------------------------------------------------------------------

Ambac Financial Group, Inc.

Deferred Compensation Sub-Plan

For Eligible Senior Officers

Page 4 of 10

 

successor provision thereto; provided, however, that, with respect to a
Participant who incurs a permanent disability (meaning a disability within the
meaning of the long-term disability plan of the Company which covers the
Participant), “Separation from Service” means the date that is 29 months after
the first day of disability. For purposes of this definition, “affiliate” means
any corporation that is in the same controlled group of corporations (within the
meaning of Section 414(b) of the Code) as the Company and any trade or business
that is under common control with the Company (within the meaning of
Section 414(c) of the Code), determined in accordance with the default provision
set forth in Treasury Regulation §1.409A-(1)(h)(3).

“Specified Employee” means each officer of the Company and its affiliates, up to
a maximum of fifty, having annual compensation in excess of $145,000 (as
adjusted), a five percent owner of the Company and a one percent owner of the
Company having annual compensation in from the Company and its affiliates in
excess of $150,000, in each case determined pursuant to Section 416(i)(1)(A)(i),
(ii) or (iii) of the Code (applied in accordance with the regulations thereunder
and disregarding Section 416(i)(5) of the Code) any time during the 12-month
period ending on December 31st of a calendar year (based on taxable wages as
reported in Box 1 of Form W-2 for the 12-month period ending on December 31st of
such calendar year plus amounts that would be included in wages for such
12-month period but for pre-tax deferrals to a tax-favored retirement plan or
cafeteria plan or for qualified transportation benefits) who performed services
for the Company and its affiliates at any time during the 12-month period ending
on December 31st of such calendar year. A Participant shall be treated as a
“Specified Employee” for the 12-month period beginning on March 1st of the
calendar year following the calendar year for which the determination pursuant
to this definition is made.

“Subsidiary” means any corporation 50 percent or more of the voting stock of
which is owned directly or indirectly by the Company.

 

2. Purpose

The purpose of the Plan is to provide the Company’s Eligible Officers an
opportunity to defer payment of all or part of their Eligible Compensation in
accordance with the terms and conditions set forth herein.

 

3. Administration

(a) Authority. The Committee will be responsible for administering the Plan. The
Committee will have authority to adopt such rules as it may deem appropriate to
carry out the purposes of the Plan, and shall have authority to interpret and
construe the provisions of the Plan and any agreements under the Plan and to
make determinations pursuant to any Plan provision. Each interpretation,
determination or other action made or taken by the Committee pursuant to the
Plan shall be final and binding on all persons. No member of the Committee shall
be liable for any action or determination made in good faith, and the members of
the Committee shall be entitled to indemnification and reimbursement in the
manner provided in the Company’s Amended and Restated Certificate of
Incorporation as it may be amended from time to time.



--------------------------------------------------------------------------------

Ambac Financial Group, Inc.

Deferred Compensation Sub-Plan

For Eligible Senior Officers

Page 5 of 10

 

(b) Delegation. The Committee may designate a committee composed of one or more
members of the Board to carry out its responsibilities under such conditions as
it may set.

 

4. Eligibility

(a) Officers. Officers of the Company or Ambac Assurance who are appointed
Managing Director, or any officer title senior to Managing Director as well as
such other senior officers of the Company and its Subsidiaries as may be
designated from time to time by the Chief Administrative Officer, may
participate in the Plan.

(b) Becoming a Participant. An Eligible Officer becomes a Participant for any
Deferral Year by filing a Deferral Election Form according to Section 5 of the
Plan.

 

5. Deferral Elections

(a) General Provisions. A Participant may elect to defer all or a specified
percentage (in multiples of 5 percent) of his/her Eligible Compensation for a
Deferral Year, in the manner provided in this Section 5. Deferrals under the
Plan will be in the form of RSUs having the terms and conditions specified
herein.

(b) Procedures for Making a Deferral Election. Before the Election Date
applicable to a Deferral Year, each Eligible Officer will be provided with a
Deferral Election Form and a Beneficiary Designation Form. In order for an
Eligible Officer to participate in the Plan for a given Deferral Year, the
Eligible Officer must complete and submit a Deferral Election Form to Human
Resources on or prior to the close of business on the applicable Election Date,
using the procedures established by the Company (which may include or require
electronic submission of forms). An Eligible Officer electing to participate in
the Plan for a given Deferral Year shall indicate on his/her Deferral Election
Form:

(i) the percentage of Eligible Compensation for the applicable Deferral Year to
be deferred;

(ii) the Participant’s election either to have settlement of the RSUs resulting
from his/her deferral made upon the applicable vesting dates or to have such
settlement made as of one or more dates specified on such Form (none of which
dates may be earlier than the vesting date for the RSUs to be settled),
provided, however, that any such election concerning the commencement of
distribution of a Participant’s RSUs shall be subject to the terms and
conditions of Section 6(e).

Deferral Elections may be amended or revoked by modifying or canceling the
applicable Deferral Election Form and delivering such modification or
cancellation to Human Resources by the close of business on the applicable
Election Date. As of the close of business on the applicable Election Date, all
Deferral Elections shall be irrevocable.

 



--------------------------------------------------------------------------------

Ambac Financial Group, Inc.

Deferred Compensation Sub-Plan

For Eligible Senior Officers

Page 6 of 10

 

(c) Effect of No Deferral Election. An Eligible Officer who does not submit a
completed Deferral Election Form to Human Resources before the close of business
on the applicable Election Date is not a Participant for the relevant Deferral
Year and may not defer his/her Eligible Compensation for such Deferral Year.

 

6. Restricted Stock Units; Settlement

(a) Number of RSUs.

(i) First 25% of Eligible Compensation. The number of RSUs awarded in respect of
a Participant’s deferral of 25% (or less) of Eligible Compensation for a
Deferral Year will be determined by dividing (A) the dollar amount of Eligible
Compensation that the Participant has elected to defer by (B) the product of
0.75 times the Fair Market Value of a share of Common Stock on the date of
grant. If the foregoing calculation results in a fractional RSU, the total
number of RSUs awarded will be rounded up to the nearest whole number.

(ii) Amounts in Excess of 25% of Eligible Compensation. The number of RSUs
awarded in respect of a Participant’s deferral of any amount in excess of 25% of
Eligible Compensation for a Deferral Year will be determined by dividing (A) the
dollar amount of such excess amount by (B) the Fair Market Value of a share of
Common Stock on the date of grant. If the foregoing calculation results in a
fractional RSU, the total number of RSUs awarded will be rounded up to the
nearest whole number.

(iii) Date of Grant. The date of grant of RSUs awards in respect of a Deferral
Year shall be the date of the Committee meeting to approve annual bonuses to the
Company’s senior officers in respect of that Deferral Year. RSUs will be
credited to a Participant’s Deferred Compensation Account.

(b) Vesting. Unless the Committee determines otherwise, RSUs granted under the
Plan will vest in equal installments on the first, second and third
anniversaries of the date of grant; any fractional RSUs resulting from the
application of the vesting schedule will be aggregated and will vest on the
first anniversary of the date of grant. Notwithstanding the preceding sentence,
all RSUs representing the 25% discount to Fair Market Value provided for in
Section 6(a)(i) above will vest on the fourth anniversary of the date of grant.
Except as otherwise provided by the Committee, each portion of a Participant’s
RSUs will vest only if the Participant continues to provide services to the
Company by remaining in continuous employment with the Company or a
Participating Subsidiary through the applicable vesting date; provided, however,
that all RSUs credited to a Participant’s Deferred Compensation Account will
vest immediately upon termination of the Participant’s employment by reason of
death, permanent disability or Retirement.

(c) Dividend Equivalents. If the Company pays any cash or other dividend or
makes any other distribution in respect of the Common Stock, each Restricted
Stock Unit credited to the Deferred Compensation Account of a Participant will
be credited with an



--------------------------------------------------------------------------------

Ambac Financial Group, Inc.

Deferred Compensation Sub-Plan

For Eligible Senior Officers

Page 7 of 10

 

additional number of Restricted Stock Units (including fractions thereof)
determined by dividing (A) the amount of cash, or the value (as determined by
the Committee) of any securities or other property, paid or distributed in
respect of one outstanding share of Common Stock by (B) the Fair Market Value of
a share of Common Stock on the date of such payment or distribution. Such credit
shall be made effective as of the date of the dividend or other distribution in
respect of the Common Stock. Any such additional RSUs will vest and be settled
at the same time as the underlying RSUs.

(d) Manner of Settlement. Subject to Section 16, all Restricted Stock Units will
be settled in shares of Common Stock. Subject to the other terms and conditions
of the Plan, including Section 6(e), the Company shall settle a Participant’s
RSUs for a Deferral Year at a single time or in a series of settlements, as
elected by the Participant pursuant to Section 5(b). The unsettled portion of a
Participant’s RSUs shall continue to be credited with dividend equivalents as
provided in Section 6(c) until settled.

(e) Separation from Service. Notwithstanding a Participant’s election pursuant
to Section 5(b), upon a Participant’s Separation from Service all vested RSUs
credited to the Participant’s Deferred Compensation Account will be settled by
the delivery of shares of Common Stock on a date, selected by the Company, no
more than [60] days following the date of the Participant’s Separation from
Service; provided, however, that if as of the date of the Participant’s
Separation from Service, the Participant is a Specified Employee, none of the
Participant’s RSUs shall be settled during the period beginning on the date the
Participant incurs a Separation from Service and ending on the six-month
anniversary of such date or, if earlier, the date of the Participant’s death,
and such RSUs shall instead be settled by the delivery of Common Stock to the
Participant on the first business day of the first month following the month in
which occurs the six-month anniversary of the Participant’s Separation from
Service or, if earlier, upon the Participant’s death in the manner provided in
Section 6(f); and provided, further, that the six-month delay provided for in
the preceding proviso shall not apply to any RSUs which, by virtue of an
election made by the Participant pursuant to Section 5(b), are scheduled to be
settled during the six months following the Participant’s Separation from
Service.

(f) Death. In the event a Participant’s employment terminates by reason of
death, all RSUs credited to the Participant’s Deferred Compensation Account will
vest and, to the extent not settled earlier pursuant to Section 6(e), will be
settled by the delivery of the corresponding shares of Common Stock to the
Participant’s Beneficiary or Beneficiaries (or, in the absence of any
Beneficiary, to the Participant’s estate) on a date, selected by the Company, no
more than 90 days after the Participant’s date of death.

 

7. Designation of Beneficiary

(a) Beneficiary Designations. Each Participant may designate a Beneficiary to
receive all or part of the shares to be delivered in settlement of the
Participant’s RSUs in the event of the Participant’s death. Participants shall
designate a Beneficiary by executing a Beneficiary Designation Form. A
Beneficiary designation is not binding on the Company until the Secretary of the
Board receives the Beneficiary Designation Form. If no designation is made



--------------------------------------------------------------------------------

Ambac Financial Group, Inc.

Deferred Compensation Sub-Plan

For Eligible Senior Officers

Page 8 of 10

 

or no designated Beneficiary is alive (or in the case of an entity designated as
a Beneficiary, in existence) at the time of the Participant’s death, any shares
that become payable under the Plan will be delivered to the Participant’s
estate. If there is any question as to the legal right of any Beneficiary to
receive shares under the Plan, the Company may determine in its sole discretion
to deliver the shares in question to the Participant’s estate. The Company’s
determination shall be binding and conclusive on all persons and it will have no
further liability to anyone with respect to such shares.

(b) Change of Beneficiary Designation. A Participant may change an earlier
Beneficiary designation by executing a later Beneficiary Designation Form. The
execution of a Beneficiary Designation Form revokes and rescinds any prior
Beneficiary Designation Form.

 

8. Amendments

(a) General Power of Committee. Subject to Section 8(b), the Plan may be
altered, amended, suspended, or terminated at any time by the Committee in its
sole discretion. Without limiting the generality of the foregoing, the Committee
may amend the Plan in any manner it considers necessary or appropriate to avoid
subjecting Participants to United States federal, state or local income tax, or
any equivalent taxes in jurisdictions outside the United States, prior to the
time that a Participant’s RSUs are settled or to interest or additional tax
under Section 409A. In addition, the Committee shall have discretion to add one
or more performance options to be made available from time to time for selection
by Participants to measure the return (positive or negative) to be attributed to
deferred amounts.

(b) When Participants’ Consents Required. Except for a termination of the Plan
caused by the Committee’s determination that the laws upon which the Plan is
based have changed in a manner that negates the Plan’s objectives, the Committee
may not alter, amend, suspend, or terminate the Plan without the consent of any
Participant to the extent that such action would result in the distribution to
such Participant of amounts then credited to his/her Deferred Compensation
Account in any manner other than as provided in the Plan or could reasonably be
expected to result in the immediate taxation to such Participant of deferred
amounts.

 

9. Employer’s Obligation

This Plan is unfunded. A Deferred Compensation Account represents at all times
an unfunded and unsecured contractual obligation of the relevant Employer. Each
Participant or Beneficiary will be an unsecured creditor of the relevant
Employer, as the case may be. Amounts payable under the Plan will be satisfied
solely out of the general assets of the relevant Employer subject to the claims
of the Employer’s creditors. No Participant, Beneficiary or any other person
shall have any interest in any fund or in any specific asset of the Company or
any other Employer by reason of any amount credited to him/her hereunder, nor
shall any Participant, Beneficiary or any other person have any right to receive
any distribution under the Plan except as, and to the extent, expressly provided
in the Plan. The Employer will segregate any funds or assets for amounts
credited to Deferred Compensation Accounts or issue any notes or security for
the payment of any amount owed to Participants. Any reserve or other asset that
the



--------------------------------------------------------------------------------

Ambac Financial Group, Inc.

Deferred Compensation Sub-Plan

For Eligible Senior Officers

Page 9 of 10

 

Company or any other Employer may establish or acquire to assure itself of the
funds to provide benefits under the Plan shall not serve in any way as security
to any Participant, Beneficiary or other person for the performance of the
Company or any other Employer under the Plan.

 

10. No Control by Participant

A Participant shall have no control over his/her Deferred Compensation Account
except for (i) designating initial allocation among Performance Options and
subsequently revising such allocation, in all cases to the extent permitted by
the Plan, (ii) designating the date of initial distribution of benefits on
his/her Deferral Election Form (which designation shall be subject to the terms
and conditions of the Plan, including without limitation Section 6) and
(iii) designating his/ her Beneficiary on a Beneficiary Designation Form.

 

11. Restrictions on Transfer

The Company or the relevant Employer, as the case may be, shall pay all amounts
payable under the Plan only to the Participant or Beneficiary designated under
the Plan to receive such amounts. Neither a Participant nor his/her Beneficiary
shall have any right to anticipate, alienate, sell, transfer, assign, pledge,
encumber or change any benefits to which he/she may become entitled under the
Plan, and any attempt to do so shall be void. Deferred Compensation Accounts
shall not be subject to attachment, execution by levy, garnishment, or other
legal or equitable process for a Participant’s or Beneficiary’s debts or other
obligations.

 

12. Waivers

The waiver of a breach of any provision in the Plan shall not operate as and may
not be construed as a waiver of any later breach.

 

13. Governing Law

The Plan shall be construed in accordance with and governed by the laws of the
State of New York.

 

14. Effective Date

The Plan became effective as of October 26, 1999. The Plan was amended and
restated, effective October 22, 2007, to take account of Section 409A so that
participation in the Plan will not cause Participants to recognize income for
United States federal income tax purposes prior to settlement of their RSUs or
to incur interest or additional tax under Section 409A.

 

15. Construction

The headings in the Plan have been inserted for convenience of reference only
and are to be ignored in any construction of the Plan’s provisions. If a
provision of the Plan is not valid or enforceable, that fact shall in no way
affect the validity or enforceability of any other



--------------------------------------------------------------------------------

Ambac Financial Group, Inc.

Deferred Compensation Sub-Plan

For Eligible Senior Officers

Page 10 of 10

 

Provision. Use of one gender includes the other, and the singular and plural
include each other. The provisions of the Plan are binding on the Company, each
Participating Subsidiary and their respective successors or assigns, and on the
Participants, their Beneficiaries, heirs, and personal representatives.

 

16. Tax Withholding

The Company shall have the right, in connection with any Deferral Election or
any settlement of RSUs (i) to require the Participant to remit to the Company or
the relevant Participating Subsidiary an amount sufficient to satisfy any
Federal, state or local tax withholding requirements and/or (ii) to withhold
from settlement of RSUs a number of shares of Common Stock necessary to satisfy
such requirements. The Company shall also have the right to deduct from cash
payments (if any) made pursuant to the Plan any Federal, state or local taxes
required to be withheld with respect to such payments. Unless otherwise
determined by the Company, all withholding pursuant to this Section 16 shall be
effected at the minimum statutory rate, and no Participant shall have the right
to require the Company to withhold at any higher rate.

 

17. No Right to Reelection or Continued Employment

Nothing in this Plan shall be deemed to confer on any Eligible Officer a right
to continued employment, or to limit or restrict the right of the Company or a
Participating Subsidiary to terminate an Eligible Officer’s employment at any
time, for any reason, with or without cause.

 

18. No Stockholder Rights

The crediting of Restricted Stock Units to a Participant’s Deferred Compensation
Account shall not confer on the Participant any rights as a stockholder of the
Company.

 

19. Adjustment of and Changes in Shares

In the event of any merger, consolidation, recapitalization, reclassification,
stock dividend, special cash dividend or other change in corporate structure
affecting the Common Stock, the Committee shall make such adjustments, if any,
as it deems appropriate in the number of Restricted Stock Units credited to a
Participant’s Deferred Compensation Account. The foregoing adjustments shall be
decided by the Committee in its discretion.



--------------------------------------------------------------------------------

AMBAC FINANCIAL GROUP, INC. 1997 EQUITY PLAN

Sub Plan —

DEFERRED COMPENSATION FOR

ELIGIBLE SENIOR OFFICERS

Beneficiary Designation Form

 

To: Human Resources

Ambac Financial Group, Inc.

I designate                      as my primary Beneficiary(ies) of any benefits
that become payable under the Ambac Financial Group, Inc. 1997 Equity Plan, Sub
Plan, Deferred Compensation for Eligible Senior Officers (the “Plan”) as a
result of my death.

If a designated Beneficiary survives me but dies (or if a trust, terminates)
before all benefits have been paid to the Beneficiary, I direct the remainder of
the payments to be made as the Beneficiary designates or, if the Beneficiary
fails to properly execute a Beneficiary designation, to the Beneficiary’s
estate, or, if a trust, to the trustee to be distributed in accordance with the
terms of the trust.

This designation revokes and rescinds any prior Beneficiary designation made by
me.

If a Beneficiary is not named, or if there is no Beneficiary otherwise in
existence at the time of my death, I understand that payments will be made
according to Section 7(a) of the Plan.

I understand that this Beneficiary designation applies until revoked by my
written request.

I also understand that, in executing this Beneficiary designation, I agree to be
bound by the terms and conditions of the Plan and agree that such terms and
conditions are binding upon my Beneficiary(ies), distributee(s), and personal
representative(s).

 

    Signature         Date     Name (Please Print)